Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on November 22, 2021 has been entered.
Claims 1 and 3-19 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 6 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method of Claim 5, wherein the event comprises one of a weather event, deferral event, or a maintenance event,” which are not found in the prior art of record.
Incorporating intervening claim 5 and claim 6 into claims 1 and 19 would put the case in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 13 is not taught by any prior reference found through search.
The computer-implemented method of Claim 12, wherein the second panel depicts an indication of an event associated with the first object, and wherein one or more portions of the time-series graph changes color based on the indication of the event,” which are not found in the prior art of record.
Incorporating intervening claims 11, 12 and claim 13 into claims 1 and 19 would put the case in condition for allowance.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 14 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method of Claim 12, wherein one or more portions of a time-series data line of the time-series graph changes color based on a status of an object property of the first object of the first model,” which are not found in the prior art of record.
Incorporating intervening claims 11, 12 and claim 14 into claims 1 and 19 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 17 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method of Claim 16, wherein the time slider changes color based on a status of an object property of an object of the first model,” which are not found in the prior art of record.
Incorporating intervening claim 16 and claim 17 into claims 1 and 19 would put the case in condition for allowance.


Claim Rejections – 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 1, 3-5, 7-12, 15, 16, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0124753 to Halsey et al. (hereafter “Halsey”) in view of US 2018/20181093 to Schulz et al. (hereafter “Schulz”), and further in view of US 2016/0210270 Kelly et al. (hereafter “Kelly”).

Claim 1. 
Halsey discloses a computer-implemented method for visualizing and interacting with a plurality of models depicted in a graphical user interface, the computer-implemented method comprising:
obtaining the plurality of models, wherein the plurality of models comprises a first model and a second model (FIG.1, blocks 106-110 and related text;  FIG.2, blocks 204-208 and related text);
obtaining first time-series data corresponding to the first model and second time-series data corresponding to the second model (0049, 0053, 0055, 0083);
simulating the first and second models using at least a portion of the first time-series data or the second time-series data (FIG.1, blocks 112-114 and related text;  FIG.2, blocks 208-218 and related text); and
generating user interface data that, when rendered by a user device, causes the user device to display a graphical user interface (GUI), wherein the GUI depicts a result of the simulation of the first and second models, wherein the method is performed using one or more processors (0047, 0049, 0050, 0059, 0124).

Halsey does not disclose the GUI comprising a first panel and a second panel, wherein the first panel depicts a result of the simulation of the first and second models, and wherein the second panel depicts a first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects.
However, Schulz further discloses the GUI comprising a first panel and a second panel (0018, 0056, 0101), 
wherein the first panel depicts a result of the simulation of the first and second models (0054), and 
wherein the second panel depicts a first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects (FIG.3-5, FIG.8-10, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Halsey and Schulz do not disclose a user interface element, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode.
However, Kelly further discloses a user interface element, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode (0055, 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kelly’s teaching into Halsey and 

Claim 3.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the first object is depicted in the second panel in association with a first color to indicate a state of the first object.
However, Schulz further discloses the plurality of objects comprises a first object, and wherein the first object is depicted in the second panel in association with a first color to indicate a state of the first object (0018, 0056, 0105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly‘s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 4.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein a width of a line coupled to the first object in the second panel represents a value of an object property of the first object.
However, Schulz further discloses the plurality of objects comprises a first object, and wherein a width of a line coupled to the first object in the second panel represents a value of an object property of the first object (FIG.3-5 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 5.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the second panel further depicts an indication of an event associated with the first object.
 the plurality of objects comprises a first object, and wherein the second panel further depicts an indication of an event associated with the first object (0054, 0056, 0101).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 7.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the second panel depicts a schematic of the first and second objects.
However, Schulz further discloses the second panel depicts a schematic of the first and second objects (0053, 0164).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 8.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the second panel depicting one or more subsystems corresponding to the first model.
However, Schulz further discloses the second panel depicting one or more subsystems corresponding to the first model (FIG.8-10 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 9.    
Halsey does not disclose the computer-implemented method of Claim 8, wherein the second panel depicts a schematic of the one or more subsystems.
 the second panel depicts a schematic of the one or more subsystems (0054, 0064).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 10.    
Halsey does not disclose the computer-implemented method of Claim 9, wherein the one or more subsystems comprises the first and second objects corresponding to the first model.
However, Schulz further discloses the one or more subsystems comprises the first and second objects corresponding to the first model (0022-0028, 0092-0097).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 11.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the first panel further depicts a second result of a second simulation of the first and second models.
However, Schulz further discloses the first panel further depicts a second result of a second simulation of the first and second models (0053-0058, 0084).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 12.    
 the computer-implemented method of Claim 11, wherein the first panel depicts the result and the second result as a time-series graph.
However, Schulz further discloses the first panel depicts the result and the second result as a time-series graph (0054, 0056, 0063).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 15.    
Halsey discloses the computer-implemented method of Claim 1, wherein the first model is one of a known or black box system (0037, 0045).

Claim 16.    
Halsey does not disclose the computer-implemented method of Claim 1, wherein the graphical user interface further comprises a time slider.
However, Schulz further discloses the graphical user interface further comprises a time slider (0039-0043, 0053, 0058).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey and Kelly’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Claim 18.    
Halsey does not disclose the computer-implemented method of Claim 1, further comprising receiving an indication of a request to note or markup the graphical user interface with one or more annotations.
However, Schulz further discloses receiving an indication of a request to note or markup the graphical user interface with one or more annotations (0054-0051, 0101-0108).


Claim 19.    
Halsey discloses a system for visualizing and interacting with a plurality of models depicted in a graphical user interface (FIG.3A-3M and related text), the system comprising: one or more non-transitory computer readable storage mediums storing program instructions; and one or more processors configured to execute the program instructions (FIG.2, FIG.4, and related text), 
wherein the program instructions, when executed by the one or more processors, cause the system to:
obtain the plurality of models, wherein the plurality of models comprises a first model and a second model (0049, 0053, 0055, 0083);
obtain first time-series data corresponding to the first model and second time-series data corresponding to the second model (0037, 0045, 0061-0065);
simulate the first and second models using at least a portion of the first time-series data or the second time-series data (0047, 0049, 0050, 0059, 0124); and
generate user interface data that, when rendered by a user device, causes the user device to display a graphical user interface which depicts a result of the simulation of the first and second models (0016-0021, 0054-0061, 0083-0089).

Halsey does not disclose the GUI comprising a first panel and a second panel, wherein the first panel depicts a result of the simulation of the first and second models, and wherein the second panel depicts a first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects.
However, Schulz further discloses the GUI comprising a first panel and a second panel (0018, 0056, 0101), 
wherein the first panel depicts a result of the simulation of the first and second models (0054), and 
wherein the second panel depicts a first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects (FIG.3-5, FIG.8-10, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schulz’s teaching into Halsey’s teaching.  One would have been motivated to do so to provide visual representation of simulated models/systems as suggested by Schulz.

Halsey and Schulz do not disclose a user interface element, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode.
However, Kelly further discloses a user interface element, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode (0055, 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kelly’s teaching into Halsey and Schulz‘s teaching.  One would have been motivated to do so to change data and present the changed data in response to unpredictable questions as suggested by Kelly.


Conclusion
9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192